Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Final Rejection
 The Status of Claims:
Claims 29-41 are pending. 
Claims 29-41 are rejected. 


DETAILED ACTION
1. 	Claims 29-41 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a continuation of 16/573,965 (09/17/2019)(US 10874676), which is a continuation of 16/041,237 (07/20/2018)(US 10456408), which is a continuation of 15/671,792 (08/08/2017)(US 10058557), which is a division of 14/940,018(11/12/2015)(US 9,757,384), which claims benefit of 62/080,150(11/14/2014) and  claims benefit of 62/138,245(03/25/2015) and  claims benefit of 62/170,035(06/02/2015) and claims benefit of 62/221,359(09/21/2015).   

    Drawings
3.         The drawings filed on 11/25/20 are accepted by the examiner.  
        IDS
4.          The IDS filed on 7/8/2021 and 2/10/2022 are reviewed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 29-41 are rejected under 35 U.S.C. 103 as being unpatentableover Cowen et al (US2007/0191351 A1) in view of Feigerlová et al
(. J Clin Endocrinol Metab. 2008; 93(7):2800–2805).
Applicant claims the followings:
29. (New) A kit comprising a pharmaceutical formulation, wherein the pharmaceutical formulation comprises a KATP channel opener, wherein the kit is for treatment of hyperghrelinemia in a subject having Prader-Willi syndrome (PWS) or Smith-Magenis syndrome (SMS).  
30. (New) The kit of claim 29, wherein the KATP channel opener is diazoxide, or a pharmaceutically acceptable salt thereof.  
31. (New) The kit of claim 30, wherein the pharmaceutically acceptable salt is diazoxide choline.  
32. (New) The kit of claim 29, wherein the pharmaceutical formulation is administered once per day.  
33. (New) The kit of claim 29, wherein the pharmaceutical formulation is administered twice per day.  
34. (New) The kit of claim 29, wherein the pharmaceutical formulation comprises at least one excipient that affects the rate of release of the KATP channel opener or the pharmaceutically acceptable salt thereof.  
35. (New) The kit of claim 29, wherein the pharmaceutical formulation comprises at least one excipient that delays release of the KATP channel opener or the pharmaceutically acceptable salt thereof.  

36. (New) The kit of claim 29, wherein the pharmaceutical formulation comprises at least one other active ingredient.  
37. (New) The kit of claim 29, wherein the pharmaceutical formulation is administered for 1 or more years.  
38. (New) The kit of claim 29, wherein the pharmaceutical formulation is administered orally.  
39. (New) The kit of claim 29, wherein the subject is an adult.  
40. (New) The kit of claim 29, wherein the subject is over the age of 16.  
41. (New) The kit of claim 29, wherein the kit further comprises one or more of a label, instructions, or reagents.

Determination of the scope and content of the prior art
Cowen discloses immediate or prolonged administration of certain salts of KATP channel openers such as diazoxide to a subject to achieve novel pharmacodynamic, pharmacokinetic, therapeutic, physiological, metabolic and compositional outcomes in the treatment of diseases or conditions involving KATP channels. Also provided are pharmaceutical formulations, methods of administration and dosing of the salts that achieve these outcomes and reduce the incidence of adverse effects in treated individuals. Further provided are method of co-administering the salts with other drugs to treat diseases of humans and animals. (see abstract)

Also it teaches methods for producing a diazoxide choline salt, which includes suspending diazoxide in a solvent and mixing with a choline salt, adding a co-solvent to the suspension under conditions sufficient to cause formation and precipitation of the diazoxide choline salt, and harvesting the precipitate to provide the diazoxide choline salt.(see page 10 , a paragraph#0131)
Kit: Refers to a packaged combination. A packaged combination can optionally include a label or labels, instructions and/or reagents for use with the combination.(see page 12 , apargraph#0171) as in Claim 41
Further provided is a method to treat obesity, or hyperphagia in a Prader-Willi Syndrome patient, a Froelich's Syndrome patient, in a Cohen Syndrome patient, in a Summit Syndrome patient, in an Alstrom Syndrome patient, in a Borjeson Syndrome patient or in a Bardet-Biedl Syndrome patient comprising the administration of an effective amount of a KATP channel opener selected from the salts of the compounds of Formulae I-VIII or controlled release pharmaceutical formulation of a KATP channel opener selected from the salts of the compounds of Formulae I-VIII. In a preferred embodiment, administration is no more than two times per 24 hours as in Claim 33 , or once per 24 hours as in Claim 32.(see page 9 , a paragraph#0120).
As used herein, an erodible matrix is the core of a tablet formulation that, upon exposure to a suitable aqueous environment, begins a process of disintegration which facilitates the release of drug from the matrix. The rate of release of drug from the tablet is controlled both by the solubility of the drug and the rate of disintegration of the matrix as in Claim 34.(see page 7, aparagraph#0102)
The above formulations may further comprise one or more additional pharmaceutically active agents as in Claim 36 (other than KATP channel openers selected from the salts of the compounds of Formulae I-VIII) useful for the treatment of a condition selected from the group consisting of obesity, prediabetes, diabetes, hypertension, depression, elevated cholesterol, fluid retention, other obesity associated co-morbidities, ischemic and reperfusion injury, epilepsy, cognitive impairment, schizophrenia, mania, other psychotic diseases, and the like.(see page 3, a paragraph[ph#0103)
Further provided herein is a method of treating obesity associated co-morbidities in an obese, overweight or obesity prone subject, the method comprising administering a therapeutically effective amount of a solid oral dosage form of a KATP channel opener selected from the salts of the compounds of Formulae I-VIII, or controlled release pharmaceutical formulation of a KATP channel opener selected from the salts of the compounds of Formulae I-VIII. In a preferred embodiment, administration is no more than two times per 24 hours, or once per 24 hours.(see page 4, a paragraph#0109)
In particular, pharmaceutical formulations selected from salts of compounds defined by Formulae I-VIII and formulated for oral administration exhibit advantageous properties including: facilitating consistency of absorption, pharmacokinetic and pharmacodynamic responses across treated patients, contributing to patient compliance and improving the safety profile of the product, such as by reducing the frequency of serious adverse effects. Method of treatment of metabolic and other diseases of humans and animals by administering the formulations are also provided. (see page 4, a paragraph#0249)
Furthermore, , delay of release of formulations of KATP channel openers as in Claim 35  prepared as salts of the compounds of Formulae I-VIII until after gastric transit is complete can be achieved by any of several mechanisms, including, but not limited to: (a) a pH sensitive polymer or co-polymer applied as a compression coating on a tablet; (b) a pH sensitive polymer or co-polymer applied as a thin film on a tablet; (c) a pH sensitive polymer or co-polymer applied as a thin film to an encapsulation system; (d) a pH sensitive polymer or co-polymer applied to encapsulated microparticles, (e) a non-aqueous-soluble polymer or copolymer applied as a compression coating on a tablet; (f) a non-aqueous-soluble polymer or co-polymer applied as a thin film on a tablet; (g) a non-aqueous soluble polymer applied as a thin film to an encapsulation system; (h) a non-aqueous soluble polymer applied to microparticles; (i) incorporation of the formulation in an osmotic pump system, or (j) use of systems controlled by ion exchange resins, or (k) combinations of these approaches, wherein the pH sensitive polymer or co-polymer is resistant to degradation under acid conditions. . (see page 20, a paragraph#0346)
Before initiation of the study, all subjects are placed on a hypocaloric diet for a lead-in period of 1 week. This is designed to exclude subjects who are unlikely to be compliant and to ensure stable body weight before treatment. Up to 100 subjects are tested. Daily dosage of salts of any of the compounds of Formulae I-IV is set at 200 mg. The daily dose is divided into 2 doses for administration. The dose is administered as either a 100 mg capsule or a 100 mg tablet at each time of administration. Subjects are dosed daily for up to 12 months as in Claim 37 . Phentermine is administered as a single daily dose of 15 mg. Subjects are reviewed every two weeks, weighed, and asked about any side effects or concurrent illnesses. (see page 59, a paragraph#0782)

    PNG
    media_image1.png
    355
    671
    media_image1.png
    Greyscale

 as in Claims 31, 38-40 (see page 60, a paragraph#0799

The current invention, however, differs from the prior art in that the claimed kit 
comprising a pharmaceutical formulation, a KATP channel opener, such as diazoxide choline for treatment of hyperghrelinemia in a subject having Prader-Willi syndrome (PWS) and being administered for 1 or more years. are not exemplified in the prior art.

Feigerlová et al teaches that the largest published cohort to date of young children found that hyperghrelinemia was present in PWS children at any age, and preceded the onset of obesity; it describes that hyperghrelinemia precedes obesity in Prader-Willi syndrome(see page 2800, abstract) as in Claim 29 (in part).

Ascertainment of the difference between the prior art and the claims

1. The difference between the instant application and the applied Cowen art  is that the Cowen does not expressly teach the claimed treatment of hyperghrelinemia in a subject having Prader-Willi syndrome (PWS) by using the kit. The deficiencies of the Cowen is partly cured by the Feigerlová et al.
2. The difference between the instant application and the applied Feigerlová et al art is that the Feigerlová et al does not expressly teach claimed kit comprising a pharmaceutical formulation, a KATP channel opener, such as diazoxide choline, one or more of a label, instructions, or reagents for treatment of hyperghrelinemia in a subject having Prader-Willi syndrome (PWS) and the frequency of dose and being  administered for 1 or more years. The deficiency of the Feigerlová et al is cured by the Cowen 

Resolving the level of ordinary skill in the pertinent art.

Regarding the Claim 1, with respect to the lack of disclosing the claimed treatment of hyperghrelinemia in a subject having Prader-Willi syndrome (PWS) by using the kit, the prior art are unspecified about that. However, Cowen does mention generally that the method to treat obesity, or hyperphagia in a Prader-Willi Syndrome patient can be applied by the administration of an effective amount of a KATP channel opener selected from the salts of the compounds like diazoxide choline; furthermore, kit containing a label or labels, instructions and/or reagents for use for the treatment of obesity.(see page 12 , apargraph#0171); moreover, Feigerlová does describe the very close relationship between obesity and hyperghrelinemia in a subject having PWS since hyperghrelinemia precedes obesity in Prader-Willi syndrome. Therefore, it would have been obvious to the skilled artisan in the art to be motivated to incorporate the teaching of Feigerlová’s hyperghrelinemia in the PWS patient into the Cowen’s application of the kit in order to expand the usage of the kit. This is because the skilled artisan in the art would expect such combined prior art to be feasible and successful as guidance shown the prior art.

Regarding the Claim 37, with respect to the lack of disclosing the claimed treatment of hyperghrelinemia in a subject having Prader-Willi syndrome (PWS) by using the kit for 1 year, the prior art are unspecified about it. However, Cowen does describe that the subjects are dosed daily for up to 12 months by using daily dosage of salts of any of the compounds of Formulae I-IV (see page 59, a paragraph#0782);
furthermore, the method to treat obesity, or hyperphagia in a Prader-Willi Syndrome patient can be applied by administering an effective amount of a KATP channel opener selected from the salts of the compounds like diazoxide choline; moreover, kit containing a label or labels, instructions and/or reagents for use for the treatment of obesity.(see page 12 , apargraph#0171); also, Feigerlová does describe the very close relationship between obesity and hyperghrelinemia in a subject having PWS since hyperghrelinemia precedes obesity in Prader-Willi syndrome. Therefore, it would have been obvious to the skilled artisan in the art to be motivated to incorporate the teaching of Feigerlová’s hyperghrelinemia in the PWS patient into the Cowen’s application of the kit for 1 year in order to expand the usage of the kit as well as to treat the patient thoroughly. This is because the skilled artisan in the art would expect such combined prior art to be feasible and successful as guidance shown the prior art.

,
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Cowen expressly discloses the method of treat obesity, or hyperphagia in a Prader-Willi Syndrome patient  by immediate or prolonged administration of certain salts of KATP channel openers such as diazoxide choline in the form of a kit containing a label or labels, instructions and/or reagents(see page 12 , apargraph#0171); also, Feigerlová does describe that hyperghrelinemia precedes obesity in Prader-Willi syndrome; it does give a very close relationship between obesity and hyperghrelinemia in a subject having PWS. So, it would have been obvious to the skilled artisan in the art to be motivated to incorporate the teaching of Feigerlová’s hyperghrelinemia in the PWS patient into the Cowen’s application of the kit in order to expand the usage of the kit. This is because the skilled artisan in the art would expect such combined prior art to be feasible and successful as guidance shown the prior art.





Conclusion
Claims 29-41 are rejected. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        5/7/2022